Kobinson, O. J.
(dissenting).
I concur in the reversal of the judgment of the district court, but do not agree with the conclusion of the majority that the indictment was not sufficient. The section of the Code of 18? 3 under which it was returned describes three offenses, using the word “maliciously” in defining each of the first two, and omitting that word in defining the third, which is the one charged in the indictment. The omission cannot be regarded as accidental,, and, although perhaps unwise, should, I think, be given effect. The indictment charges that the defendant did willfully and unlawfully commit the act described, substantially in the language of the statute, and, according to the rule generally applied in such cases, that was sufficient. See State v. Bair, 92 Iowa, 28; Munson v. State, 4 G. Greene,. 483; 2 McClain Criminal Law, section 833. Of the cases of State v. Harris, 11 Iowa, 415; State v. Williamson, 68 Iowa, 351, and State v. Linde, 54 Iowa, 139, cited in the opinion of the majority on this question, the first and second involved the maiming and disfiguring, and the third the killing, of domestic animals. In none of them was the offense-sought to be charged in this' case in any manner involved, and they do not appear to be in point. It is my opinion that, the ruling on the demurrer to the indictment was correct.
Granger, L, concurs in the dissent.